FILED: QUEENS COUNTY CLERK 02/27/2019 10:07 AM                             INDEX NO. 713435/2015
NYSCEF Case 1:21-cv-00798-PKC-VMS
       DOC. NO. 268               Document 1-17 Filed 02/12/21 PageRECEIVED
                                                                    1 of 13 PageID #: 101
                                                                             NYSCEF:  02/27/2019




                                            1 of 13
FILED: QUEENS COUNTY CLERK 02/27/2019 10:07 AM                             INDEX NO. 713435/2015
NYSCEF Case 1:21-cv-00798-PKC-VMS
       DOC. NO. 268               Document 1-17 Filed 02/12/21 PageRECEIVED
                                                                    2 of 13 PageID #: 102
                                                                             NYSCEF:  02/27/2019




                                            2 of 13
FILED: QUEENS COUNTY CLERK 02/27/2019 10:07 AM                             INDEX NO. 713435/2015
NYSCEF Case 1:21-cv-00798-PKC-VMS
       DOC. NO. 268               Document 1-17 Filed 02/12/21 PageRECEIVED
                                                                    3 of 13 PageID #: 103
                                                                             NYSCEF:  02/27/2019




                                            3 of 13
FILED: QUEENS COUNTY CLERK 02/27/2019 10:07 AM                             INDEX NO. 713435/2015
NYSCEF Case 1:21-cv-00798-PKC-VMS
       DOC. NO. 268               Document 1-17 Filed 02/12/21 PageRECEIVED
                                                                    4 of 13 PageID #: 104
                                                                             NYSCEF:  02/27/2019




                                            4 of 13
FILED: QUEENS COUNTY CLERK 02/27/2019 10:07 AM                             INDEX NO. 713435/2015
NYSCEF Case 1:21-cv-00798-PKC-VMS
       DOC. NO. 268               Document 1-17 Filed 02/12/21 PageRECEIVED
                                                                    5 of 13 PageID #: 105
                                                                             NYSCEF:  02/27/2019




                                            5 of 13
FILED: QUEENS COUNTY CLERK 02/27/2019 10:07 AM                             INDEX NO. 713435/2015
NYSCEF Case 1:21-cv-00798-PKC-VMS
       DOC. NO. 268               Document 1-17 Filed 02/12/21 PageRECEIVED
                                                                    6 of 13 PageID #: 106
                                                                             NYSCEF:  02/27/2019




                                            6 of 13
FILED: QUEENS COUNTY CLERK 02/27/2019 10:07 AM                             INDEX NO. 713435/2015
NYSCEF Case 1:21-cv-00798-PKC-VMS
       DOC. NO. 268               Document 1-17 Filed 02/12/21 PageRECEIVED
                                                                    7 of 13 PageID #: 107
                                                                             NYSCEF:  02/27/2019




                                            7 of 13
FILED: QUEENS COUNTY CLERK 02/27/2019 10:07 AM                             INDEX NO. 713435/2015
NYSCEF Case 1:21-cv-00798-PKC-VMS
       DOC. NO. 268               Document 1-17 Filed 02/12/21 PageRECEIVED
                                                                    8 of 13 PageID #: 108
                                                                             NYSCEF:  02/27/2019




                                            8 of 13
FILED: QUEENS COUNTY CLERK 02/27/2019 10:07 AM                             INDEX NO. 713435/2015
NYSCEF Case 1:21-cv-00798-PKC-VMS
       DOC. NO. 268               Document 1-17 Filed 02/12/21 PageRECEIVED
                                                                    9 of 13 PageID #: 109
                                                                             NYSCEF:  02/27/2019




                                            9 of 13
FILED: QUEENS COUNTY CLERK 02/27/2019 10:07 AM                              INDEX NO. 713435/2015
NYSCEF Case
       DOC. 1:21-cv-00798-PKC-VMS
            NO. 268               Document 1-17 Filed 02/12/21 Page RECEIVED
                                                                    10 of 13 PageID #: 02/27/2019
                                                                              NYSCEF:  110




                                            10 of 13
FILED: QUEENS COUNTY CLERK 02/27/2019 10:07 AM                               INDEX NO. 713435/2015
NYSCEF Case
        DOC. 1:21-cv-00798-PKC-VMS
             NO. 268               Document 1-17 Filed 02/12/21 Page RECEIVED
                                                                     11 of 13 PageID
                                                                               NYSCEF:#: 02/27/2019
                                                                                         111




                                             11 of 13
FILED: QUEENS COUNTY CLERK 02/27/2019 10:07 AM                               INDEX NO. 713435/2015
NYSCEF Case
        DOC. 1:21-cv-00798-PKC-VMS
             NO. 268               Document 1-17 Filed 02/12/21 Page RECEIVED
                                                                     12 of 13 PageID
                                                                               NYSCEF:#: 02/27/2019
                                                                                         112




                                             12 of 13
FILED: QUEENS COUNTY CLERK 02/27/2019 10:07 AM                               INDEX NO. 713435/2015
NYSCEF Case
        DOC. 1:21-cv-00798-PKC-VMS
              NO. 268              Document 1-17 Filed 02/12/21 Page RECEIVED
                                                                     13 of 13 PageID
                                                                               NYSCEF:#: 02/27/2019
                                                                                          113




                                             13 of 13
